Citation Nr: 0732538	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  02-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1998 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In August 2003, the Board  remanded 
the case for further development.  The case was returned to 
the Board by the Pittsburgh, Pennsylvania Regional Office.  

For the reasons outlined below this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In August 2003, the Board remanded this case for further 
development.  In particular, the veteran was to be afforded a 
VA psychiatric examination which addressed the etiology of 
any current psychiatric disorder.  While the appellant was 
again diagnosed with an adjustment disorder with mixed 
anxiety and mild depression in June 2004, and while the 
examiner opined that the veteran was continuing to have 
"difficulty" adjusting to certain physical limitations, the 
June 2004 examination report failed to directly address the 
question presented.  Accordingly, further development is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.)

Therefore, this case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify any healthcare 
professional who has treated him for a 
psychiatric disorder since separation 
from service in March 2000.  Thereafter, 
the RO should contact each named provider 
and secure all pertinent records.  If, 
after making reasonable efforts, the RO 
cannot locate any record identified by 
the appellant the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to ascertain the nature and 
etiology of any current psychiatric 
disorder.  The claims folders must be 
provided to the examiner for review.  The 
examiner should elicit from the veteran 
and record a full clinical history 
referable to the claimed disability.  
Following the examination the examiner 
must address whether it is at least as 
likely as not that a psychiatric disorder 
began in-service.  The examiner must 
further opine whether it is at least as 
likely as not that a psychosis was 
compensably disabling within one year of 
the appellant's separation from active 
duty.  Finally, the examiner must address 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is caused or aggravated by the 
appellant's service connected pes planus, 
and bilateral knee disorders.  A complete 
rationale must accompany all opinions and 
conclusions offered.  If the examiner 
finds that she/he cannot offer an opinion 
without engaging in unreasonable 
speculation, the examiner must so state 
in writing.  All indicated tests should 
be conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran should be 
provided a supplemental statement of the 
case, in accordance with 38 U.S.C.A. § 
7105, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran should be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



 Department of Veterans Affairs


